PER CURIAM:
Luther J. McLoyd appeals the district court’s order denying his motion to reconsider the denial of his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. McLoyd, No. 4:94-cr-00070-BO-16 (E.D.N.C. Oct. 5, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.